Case: 14-50498      Document: 00512906906         Page: 1    Date Filed: 01/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-50498
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                          January 19, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

MUHAMMAD ASIF RAZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:13-CR-267-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Muhammad Asif Raza challenges his guilty plea
for trafficking in counterfeit goods on the ground that the district court failed
to admonish him, under Federal Rule of Criminal Procedure 11, that his
testimony could be used against him in a prosecution for perjury and that he
had the right to plead not guilty. We review these objections for plain error
because Raza did not raise them in the district court. See United States v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50498     Document: 00512906906      Page: 2    Date Filed: 01/19/2015


                                   No. 14-50498

Vonn, 535 U.S. 55, 59 (2002). Raza must show an error that is clear or obvious
that affects his substantial rights. See Puckett v. United States, 556 U.S. 129,
135 (2009). If he makes such a showing, we have the discretion to correct the
error but only if it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. See id.
      We conclude that a violation of the defendant’s substantial rights has
occurred per Rule 11 only if he shows “a reasonable probability that, but for
the error, he would not have entered the plea.” United States v. Dominguez
Benitez, 542 U.S. 74, 83 (2004). Raza must satisfy us that, in light of the entire
record, “the probability of a different result is sufficient to undermine
confidence in the outcome of the proceeding.” Id. (internal quotation marks
and citations omitted).
      Raza does not claim that his substantial rights were affected by the
district court’s failure to advise him that his testimony could be used against
him in a prosecution for perjury, and we find nothing in the record to suggest
that the court’s failure in that regard affected Raza’s decision to plead guilty.
See Dominguez Benitez, 542 U.S. at 83. Although he does urge “that there is a
reasonable probability that he would not have pleaded guilty had he
understood that he had the right to plead not guilty,” the record in its entirety
suggests that Raza, who has a college degree, entered his guilty plea knowing
that he had the right to plead not guilty. In fact, he initially did plead not
guilty. The district court also informed him during his rearraignment that his
guilty plea would waive his right to a jury trial, along with his associated trial
rights, and Raza testified that he understood. In light of the record in its
entirety, we find no reversible plain error. See id.
      The judgment of the district court is AFFIRMED.




                                         2